Citation Nr: 0944339	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to November 
2005.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri which denied the Veteran's claim of 
entitlement to service connection for tinnitus. 

Matters not on appeal

In its July 2006 rating decision, the RO also denied 
entitlement to service connection for hearing loss.  The 
Veteran appealed that decision.  However, in May 2008, the 
Veteran's representative informed the RO that the Veteran 
withdrew his appeal for service connection for hearing loss.  
See 38 C.F.R. § 20.204 (2009).

In its July 2006 rating decision, the RO also denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  However, in a February 2008 rating 
decision, the RO granted service connection for PTSD.  That 
issue has therefore been resolved.

In a November 2007 rating decision, the RO denied service 
connection for migraine headaches.  However, in an October 
2008 rating decision the RO granted service connection for 
migraine headaches.  That issue, too, has been resolved.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with tinnitus.  

2.  The Veteran's tinnitus can be attributed to his period of 
active military service.




CONCLUSION OF LAW

The Veteran has tinnitus that is likely the result of disease 
or injury incurred during active military service.  
38 U.S.C.A § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated March 6, 2006, prior to the July 2006 unfavorable 
decision.  The March 2006 VCAA letter specifically informed 
the Veteran that in order for his claim to be granted he must 
have "had an injury or disease in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the Veteran was advised in the March 
2006 letter that VA is responsible for obtaining records from 
any Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the March 2006 
VCAA letter informed the Veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
Veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.   

The March 2006 letter further notified the Veteran that you 
have one year from the date of this letter to submit the 
information and evidence necessary to substantiate your 
claim.  However, we encourage you to send any information and 
evidence as soon as you can.  If we do not hear from you, we 
may make a decision on your claim in as soon as 60 days.  If 
we decide your claim before one year from the date of this 
letter, you will still have the remainder of the on-year 
period to submit additional information or evidence.  

The March 2006 VCAA letter also specifically requested of the 
Veteran to send any evidence in his possession that pertains 
to his claims.  This complies with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b) 
in that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue.  The Veteran was 
provided notice of elements (2) and (3) in the March 2006 
letter.  As to elements (4) and (5), the Veteran was provided 
specific notice of the Dingess decision in a letter dated 
March 20, 2006, from the RO, which was also sent prior to the 
RO's July 2006 unfavorable decision.  That letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the Veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the Veteran's service treatment records 
and VA treatment reports.  

Additionally, the Veteran was provided with a VA audiological 
examination during June 2006.  In his March 2008 substantive 
appeal, the Veteran complained that the June 2006 examination 
was defective, and that he had requested another examination 
at a different VA facility with a different examiner.  
However, the report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical and audiometric examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record [which includes a history of audiometric 
examinations from 1993 to 2007].  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  He 
did not elect to have a personal hearing with a Board member.  
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2009).


Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Analysis

The Veteran claims that he has tinnitus as a result of noise 
exposure he experienced while on active duty.  

During June 2006, a VA audiometric examiner, M.S., diagnosed 
the Veteran with bilateral tinnitus.  Therefore, Hickson 
element (1), medical evidence of a current disability, has 
been met.  

Hickson element (2) requires evidence of in-service 
incurrence a disease or injury.   

There is no evidence of tinnitus in service.  With respect to 
in-service injury, 
The Veteran contends that, in addition to exposure to 
excessive levels of noise from serving in a war zone, his 
tinnitus was caused from his involvement in improvised 
explosive device (IED) explosions that occurred in March 2005 
and October 2005.  In particular, he attributes his tinnitus 
to the October 2005 IED explosion, which occurred just before 
his return from Iraq and separation from active duty in 
November 2005.  

The Veteran has presented verification of the two IED 
explosions as attachments to his April 2007 notice of 
disagreement.  In any event, his DD Form 214 includes the 
award of the Combat Action Badge.  The combat presumptions 
are therefore applicable.  The Board finds that Hickson 
element (2), injury, in this case in-service exposure to 
acoustic trauma, has been met.    

With respect to Hickson element (3), the June 2006 VA 
audiological examiner, M.S. opined that the Veteran's 
bilateral tinnitus was not at least as likely as not related 
to his military service.  The examiner's reasoning was that, 
inasmuch as there was no objective evidence of noise induced 
hearing loss in service, that the Veteran's tinnitus was 
therefore not related to service either.  

The Board finds this opinion curious in that the audiologist 
diagnosed tinnitus only a few months after the Veteran left 
military service, yet the audiologist did not explain how the 
tinnitus could not have been related to such service. 

The record shows that the Veteran complained of tinnitus 
during his first VA audiological consultation with M.S. 
during March 2006, just a few months after leaving service in 
November 2005.  Moreover, after the June 2006 VA C&P 
audiological examination with M.S., wherein he was diagnosed 
with tinnitus, the Veteran had follow-up consultations with 
M.S. in March 2007 and November 2007, at which times he 
continued his complaints of constant tinnitus.  

In short, although the VA examiner did not render an opinion 
in the Veteran's favor, the Board believes that continuity of 
tinnitus symptomatology has been established by the Veteran's 
consistent reports, which the Board has no reason to 
disbelieve.  Resolving all doubt in the Veteran's favor, the 
Board concludes that Hickson element (3) has been satisfied 
via continuous symptomatology.  Thus, all three elements have 
been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for tinnitus is warranted.  
The benefit sought on appeal is granted.    




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


